Citation Nr: 0902752	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-14 606	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
1606, Title 10, United States Code (Montgomery GI Bill - 
Selected Reserve (MGIB-SR)), for a Materials Handling Safety 
Technician certification examination taken in August 2005.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel





INTRODUCTION

The veteran had active military service from October 2002 to 
March 2004, and additional service with the United States 
Naval Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 decision in which the 
RO denied education benefits under the MGIB-SR program for a 
Materials Handling Safety Technician certification 
examination.  The veteran filed a notice of disagreement 
(NOD) later  in September 2005, and the RO issued a statement 
of the case (SOC) in March 2006.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in April 2006.

In his VA Form 9, the veteran requested a Board hearing  at 
the RO.  A hearing was scheduled in August 2008, but the 
veteran failed to appear.  The hearing notice was not 
returned from the U.S. Postal as undeliverable, and no 
request to reschedule the hearing has been received.  Under 
these circumstances, the veteran's Board  hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704(d) (2008).

As a final preliminary matter, the Board notes that, in a 
January 2006 decision, the RO denied education benefits under 
Chapter 1607, Title 10, United States Code (Reserve 
Educational Assistance Program (REAP)) for courses of study 
at Kennedy-Western University and with the National 
Association of Safety Professionals (NASP).  In February 
2006, the veteran filed a  letter with the RO expressing 
dissatisfaction with the assistance he was receiving for his 
education and stating that NASP had told him that it was a VA 
certified agency.  It is unclear whether the veteran intended 
this letter to be an NOD with the January 2006 decision.  
Because it does not appear that the RO contacted the veteran 
for clarification, this matter is referred to the RO for 
appropriate action.  See 38 C.F.R. § 19.26 (2008).  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim has been accomplished.

2.  While, in this case, the veteran is seeking reimbursement 
for a Materials Handling Safety Technician certification 
examination he took in August 2005, prior to January 6, 2006, 
educational assistance benefits were not available under 
MGIB-SR program for the payment of licensing and 
certification tests;. 


CONCLUSION OF LAW

The claim for entitlement to educational assistance benefits 
under the MGIB-SR program for a certification test taken in 
August 2005, is without legal merit.  
38 U.S.C.A. § 16131 (West 2002 & Supp. 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In the instant case, the veteran has been notified of the 
basis for the denial of his claim, and has been afforded 
ample opportunity to respond.  The Board thus finds that any 
duties to notify and assist owed him have been fulfilled.  As 
explained below, the claim is being denied as a matter of 
law.  Hence, the duty to notify and assist provisions of the 
VCAA are not applicable.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) (holding that the duties imposed by the 
VCAA do not apply to a claim if resolution of that claim is 
based on statutory interpretation, rather than consideration 
of the factual evidence).


II.  Analysis
 
The MGIB-SR program (Chapter 1606, of Title 10, United States 
Code) is an educational assistance program enacted by 
Congress.  This program is for members of the Selected 
Reserve of the Army, Navy, Air Force, Marine Corps, and Coast 
Guard, and the Army and Air National Guard.  The Reserve 
components decide who is eligible for the program.  VA makes 
the payments for the program.  Chapter 1606 assists eligible 
persons to further their education after high school.  It 
provides educational assistance for people enrolled in 
approved programs of education or training.  It is the first 
such program that does not require service in the active 
Armed Forces in order to qualify.  38 C.F.R. §§ 21.7520, 
21.7540 (2008).  

The basic facts in this case are not in dispute.  The 
Department of Defense has determined that the veteran is 
eligible for MGIB-SR benefits and that basic eligibility 
began effective February 22, 1998 (DD Form 2384-1).  In 
August 2005, the veteran applied to VA for reimbursement for 
the costs of a Materials Handling Safety Technician 
certification examination conducted by NASP.  The veteran 
indicated that the examination was taken on August 1, 2005, 
and the NASP sent him a letter of congratulations on August 
4, 2005.  The RO denied the veteran's claim because 
reimbursement for licensing or certification tests was not 
available under the MGIB-SR program prior to January 6, 2006.  

Historically, educational assistance for enlisted members of 
the Selected Reserve was provided only for the pursuit of a 
program of education at an institution of higher learning and 
could not be provided to a person after the person had 
completed a course of instruction required for the award of a 
baccalaureate degree or the equivalent evidence of completion 
of study.  See Pub. L. 95-79, § 401, 91 Stat. 323 (1977).  In 
1989, Congress amended this section to provide educational 
assistance for the pursuit of any program of education that 
was an approved program of education for purposes of chapter 
30 of title 28, United States Code, other than a program of 
education in a course of instruction beyond the baccalaureate 
degree level.  National Defense Authorization Act for Fiscal 
Years 1990 and 1991, Pub. L. 101-189, § 642, 103 Stat. 1352 
(1989).  In 1993, Congress amended this section to remove the 
restriction that the program of education be other than one 
in a course of instruction beyond the baccalaureate degree 
level.  National Defense Authorization Act for Fiscal Year 
1994, Pub. L. 103-160, § 518, 105 Stat. 1547 (1993) (current 
version at 10 U.S.C.A. § 16131(c)(1) (2008)).  This section 
provides:

(c)(1) Educational assistance may be provided 
under this chapter for pursuit of any program of 
education that is an approved program of 
education for purposes of chapter 30 of title 38.

Title 38, U.S.C.A, § 3002(3)(A) explicitly refers to 38 
U.S.C.A § 3452(b) for a definition of "program of 
education."  

On November 1, 2000, Congress enacted the Veterans Benefits 
and Health Care Act of 2000, Pub. L. 106-419, 144 Stat. 1822 
(2000).  Section 122 expanded the definition of a "program 
of education" under Chapters 30, 32, 34, and 35 of Title 38, 
United States Code, to include "licensing or certification 
tests, the successful completion of which demonstrates an 
individual's possession of the knowledge or skill required to 
enter into, maintain, or advance in employment in a 
predetermined and identified vocation or profession, provided 
such tests and the licensing or credentialing organizations 
or entities that offer such tests are approved by the 
Secretary in accordance with section 3689 of this title."  
The amendments also provided for an appropriation not to 
exceed $ 3,000,000 to develop systems and procedures required 
to make payments under Chapters 30, 32, 34, and 35 of Title 
38, United States Code, for licensing or certification tests.  
Congress did not provide for an expansion of the MGIB-SR 
program to include education benefits for licensing or 
certification tests nor an appropriation for payment under 
Chapter 1606 of title 10, United States Code.  

On January 6, 2006, Congress enacted the National Defense 
Authorization Act for Fiscal Year 2006, Pub. L. 109-163, 119 
Stat. 3136 (2006).  Section 539 expanded the MGIB-SR benefits 
to include payment for licensing or certification tests.  
Specifically, Congress added subsection (j) under § 16131 of 
Title 10, United States Code, to include payments for 
licensing or certification tests as described in 
§ 3452(b) of Title 38, United States Code.  Section 539(c) 
also provided that the effective date of the amendment would 
be the date of the enactment, January 6, 2006.  

The aforementioned discussion makes clear that, prior to 
January 6, 2006, education benefits for payment of licensing 
or certification tests are not available under the MGIB-SR 
program.  See VBA Circular 22-01-1 (May 30, 2001); and RPO 
Education Letter 22-06-03 (February 13, 2003).  In this case, 
however, the veteran is seeking reimbursement for a 
certification test that was taken in August 2005-before  
MGIB-SR benefits were expanded to include licensing or 
certification tests.  
 
Based on the foregoing, the Board finds that the veteran is 
not entitled to educational benefits under Chapter 1606, 
Title 10, United States Code, for a Materials Handling Safety 
Technician certification examination taken in August 2005.  
As the disposition of this claim is based on the legal 
authority relating to payment for licensing and certification 
examinations, and not the facts of the case, the claim must 
be denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As a final point, it is noted that, while the Board is 
sympathetic to the veteran's claim, the Board is without 
authority to grant the benefits sought on an equitable basis.  
The authority to award equitable relief under 38 U.S.C.A. § 
503(a) (West 2002) is committed to the discretion of the VA 
Secretary, and the Board is without jurisdiction to consider 
that which is solely committed to the Secretary's exercise of 
that discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 
(1996).

 



ORDER

The claim for educational assistance benefits under Chapter 
1606, Title 10, United States Code (MGIB-SR), for a Materials 
Handling Safety Technician certification examination taken in 
August 2005, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


